DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 09/06/2022 have been fully considered but they are not persuasive. Applicant argues that Chernyak and the other prior art does not disclose that the treatment plan is unalterable by the user and that Chernyak teaches away from an unalterable treatment plan. However, applicant’s own disclosure does not support that their treatment plan is unalterable. The applicant clearly allows for alterations of the treatment plan by the user in paragraphs 0063, 0085 (US 2021/0045972 pgpub of 16/964,961). Removal of a feature and its function is not considered to be a non-obvious change to the prior, in this case removing the feature of allowing for alteration of the treatment plan by the user because you do not want the user to be able to alter the treatment plan would not define beyond Chernyak. Chernyak allows for flexibility with regard to when a patient takes their medicine but has fixed rules for intervals between doses, maximum daily (col 16 lines 10-17) and other rules (col 11 lines 30-39). Changes to these rules require approval by the prescriber (col 21-22 lines 60-2). For at least the foregoing reasons claim 1 and its dependent claims stand rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9,11-16 and 34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In claim 1 applicant states that the treatment plan is “unalterable by the user” there is no support for this limitation and applicant actually includes a mechanism for the user to change the treatment plan in paragraphs 0063, 0085 (US 2021/0045972 pgpub of 16/964,961).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9,11-13,16 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chernyak US 9,345,645 in view of Dutta et al. US 10,751,259.
Chernyak discloses a pill dispensing system comprising:
(Re claim 1,34) “a pill dispenser comprising: a body” (figure 1). “a dispensing port in the body to dispense medicine from the body” (11,13 figure 1). “a computer processor supported by the body” (52 figure 3). ”a biometric sensor to verify the identity of a user” (col 12 lines 40-50, col 13 lines 43-67). “the biometric sensor configured to collect biological data of the user” (col 12 lines 40-50). “the dispensing port locked by a locking element” (col 22 lines 17-36). “configured to be enabled to dispense medicine responsive only to activation of the biometric sensor verification of the identity of the user in accordance with a predetermined treatment plan” (col 20 lines 1-14, col 13 lines 43-67, figure 10). “provided by a doctor or authorized personnel which is unalterable by the user, the predetermined treatment plan including dosage amount to be dispensed and time interval between dosages” (col 18 lines 33-59, col 21-22 lines 60-2, figure 10). “a memory that stores the biological data of the user” (col 12 lines 40-50). “a communication element that receives authorized instructions including the predetermined schedule” (col 21 lines 17-30).  “all incorporated in the body” (figure 3,14).
Chernyak does not disclose that the biological data is not the biometric data used to verify they the identity but other health related data.
Dutta teaches a sensor which collects both biometric data and biological data including heart rate, oxygen saturation and others (870 figure 8A,B, col 16-17 and lines 39-3, col 31 lines 39-42).
It would have been obvious to one skilled in the art to modify they system of Chernyak to include a sensor which collects both biometric data and biological data including heart rate, oxygen saturation and others because it provides a means to verify the user, log the users response to their medical treatment and measure possible contraindications without the need for an additional device.
(Re claim 2) “wherein the body comprises a cap, the cap configured to connect to a pill vial” (1,3 figure 1).
(Re claim 3) “wherein the cap houses the computer processor” (1,11,13 figure 1). “the dispensing port” (1,52 figure 3).
(Re claim 4) “wherein the body further comprises the pill vial” (3 figure 1).
(Re claim 5) “wherein the pill vial is a hollow cylinder” (3,5 figure 1).
(Re claim 6) “a communication element configured to facilitate communication between the computer processor and a computing network or a computing device configured to transmit the authorized instruction including the predetermined treatment plan to the communication element” (col 27 lines 47-55, col 36 lines 36-58).
(Re claim 7) “the biometric sensor includes one or more of a finger print sensor voice recognition or a retinal scanner” (col 13 lines 43-67).
(Re claim 8) “comprising indication lights supported by the body, the indication lights in communication with the computer processor” (22, 24 figure 2).
(Re claim 9) “a speaker and a microphone, each supported by the body, each in communication with the computer processor” (109, 110 figure 2).
(Re claim 11) “an electronic display screen” (21 figure 2).
(Re claim 12) “a two-step locking element including a primary locking element and a secondary locking element, the primary locking element and the secondary locking element configured to lock the cap to the pill vial” (col 25 lines 5-15, col 36 lines 22-27).
(Re claim 13) “comprising an indicator, wherein the computer processor is configured to activate the indicator upon engagement of the primary locking element, and the primary locking element is configured to be unlocked manually” (29 figure 3, col 25 lines 5-15).
(Re claim 16) ”a dispensing system platform including an administrator module having a central database and an administrator portal configured for system administrator access, the administrator module configured to communicate with the pill dispenser” (col 36 lines 36-58).

Claim 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chernyak/Dutta in view of O’Keefe US 2018/0240540.
Chernyak/Dutta disclose the dispenser as rejected above in claims 1 and 12.
Chernyak/Dutta does not disclose a dispenser key device configured to communicate with the pill dispenser to unlock the cap from the vial or to enable the cap to be unlocked from the vial.
O’Keefe teaches a dispenser key device configured to communicate with the pill dispenser to unlock the cap from the vial or to enable the cap to be unlocked from the vial” (para 0042).
It would have been obvious to one skilled in the art to modify the system of Chernyak/Dutta to include a dispenser key device configured to communicate with the pill dispenser to unlock the cap from the vial or to enable the cap to be unlocked from the vial because a key can be used by any authorized user and requires physical possession of both the key and the device to gain access to the medication.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY R WAGGONER whose telephone number is (571)272-8204. The examiner can normally be reached Mon-Thurs 5am-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY R. WAGGONER
Primary Examiner
Art Unit 3655



/TIMOTHY R WAGGONER/Primary Examiner, Art Unit 3655